DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmas (US 20120012039 A1) in view of Wen (US 20150267916 A1).
Regarding claims 13, 16, Palmas discloses a method of treating material, comprising the steps of: 
heat-treating the material anaerobically (in a pyrolysis reactor 20, see Fig. 2 and para. 2) to yield pyrolysis products namely syngas (“pyrolysis gas”) and oils (para. 21); 
extracting (45, Fig. 2) the pyrolysis products to leave behind a char residue (65, Fig. 2); and
admitting oxygen thereby to combust the char residue (para. 31).


Palmas fails to disclose:
exhausting at least the gaseous combustion products from the combustion of the char residue to a boiler unit, optionally admixing these combustion products with air; in the boiler unit, combusting a fuel in combination with the gaseous combustion products, to heat a transfer fluid.

However, Wen teaches a method of treating waste material, and the step of: exhausting (13, Fig. 2) at least the gaseous combustion products from the combustor (11) to a boiler unit (12);
in the boiler unit, combusting a fuel (“fossil fuel”, Fig. 2) in combination with the gaseous combustion products, to heat a transfer fluid (“boiler water”) (para. 38).

It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Palmas to include the steps of: exhausting at least the gaseous combustion products from the combustion of the char residue to a boiler unit, optionally admixing these combustion products with air; in the boiler unit, combusting a fuel in combination with the gaseous combustion products, to heat a transfer fluid.  The motivation to combine is so that harmful substances in the flue gas from the combustor of Palmas can be destroyed (see Wen, in para. 38, teaching where the boiler is used to burn the harmful gases from the incinerator).  Moreover, the boiler can be used heat water for power generation.  
Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmas (US 20120012039 A1) in view of Wen (US 20150267916 A1), as applied to claim 13, and further in view of Varma (US 20140166465 A1).
Regarding claims 14, 15, Palmas fails to disclose wherein the gaseous combustion products are fed to the boiler unit via a heat exchanger, or wherein gaseous combustion products are fed to the boiler unit via a scrubber to remove entrained particulates.  
However, Varma teaches a combustor (afterburner 160, Fig. 1) and wherein the gaseous combustion products from the combustor are fed to a heat exchanger (176, Fig. 1) and then to a scrubber (173, Fig. 1).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Palmas wherein the gaseous combustion products are fed to a heat exchanger and then to a scrubber before entering the boiler.  The motivation to include the heat exchanger and scrubber is so that the larger gaseous products can be conditioned and removed (e.g., cooled and scrubbed so that the larger harmful particulates can be collected and disposed of safely) before they are sent to the boiler.  Removing the larger particles would help reduce fouling of the boiler and equipment downstream the combustor.  

Response to Arguments
Applicant’s remarks filed on 11/2/2022 and on 11/4/2022 have been considered.

Applicant asserts:
It is respectfully submitted that Palmas further fails to disclose extracting the pyrolysis products to leave behind a char residue and combusting all of that char residue.

Examiner’s response:
The claims do not require combusting all of the char residue.
 
Applicant asserts:
Thus, in Palmas, the pyrolysis products are not extracted leaving a char residue which is then combusted with admitted oxygen as Claim 13 explicitly recites.



Examiner’s response:
Even if some of the pyrolysis products are reintroduced into the combustion chamber 60, pyrolysis products are still extracted (via line 45) leaving a char residue 65 to be combusted with admitted oxygen (para. 31).

Applicant asserts:
First, Wen relates to a combustion process which is distinct from a pyrolysis process. This is because combustion takes place with oxygen, whereas pyrolysis takes place without oxygen. Wen cannot teach either the production through a pyrolysis process of a char residue, nor that this char residue is separated from pyrolysis products, nor the combustion of such a char residue. There is no evidence in the prior art to support the conclusion that modifying Palmas by following the teachings of Wen meets the instant claims. Instead, the modification of Palmas with Wen could not result in these features as recited in claim 13. An important object of the instant invention is the destruction of the harmful gases resulting from the combustion of the char residue in the absence of the pyrolysis products, something which neither Palmas nor Wen teach or even contemplate. At least in view of the above, the subject matter of independent claim 13 is neither met, nor made obvious by the cited prior art, alone or in combination.

Examiner’s response:
Palmas discloses a combustion process where the flue gas contains combustible products (para. 32), and other harmful products (Wen, para. 38).  Wen teaches a post-combustion process where the flue gas from an earlier combustion process is further combusted.  Therefore, the post-combustion process of Wen is directly applicable to the combustion process of Palmas. 






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762